Petitioner commenced this CPLR article 78 proceeding to challenge respondent’s determination finding him guilty of violating the prison disciplinary rules that prohibit refusing to obey a direct order and violating urinalysis testing procedures. The underlying determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.